DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
This communication is responsive to the applicant's amendment filed 10/25/2021.
Claims 9-28 are pending.  Claims 1-8 have been cancelled.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reiss et al discloses a game system mixing player voice signals and game sound signal in a game communication exchange to facilitate audio communication by creating a common channel and distribute audio information from the common channel.
Reynolds, Jr. et al discloses a headset audio system for gaming audio signals control to adjust volume of audio output signal from a first input audio signal and a second input signal.
Maker et al discloses a video game audio controller that summing a headset audio signal and a chat audio signal into a combined chat audio signal in communication with a plurality of game audio controllers.
Kuruba Buchannagari et al discloses a system having independent game and chat volume control.

Allowable Subject Matter
Claims 9-28 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 

Claims 9-28 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 9 and 19; and the reasons set forth on page 6 in applicant’s remarks filed 10/25/2021.
	The cited prior art listed above disclose various audio signal processing apparatus, system and method for video game including headset having game audio signal, chat audio signal, and volume control.  However, none of the prior art discloses or suggests the specific claimed invention of a headphone system that including “a microphone monitor signal comprises a portion of a received user’s voice signal by the microphone; and a volume control device operable according to an adjustment of a game/chat balance, wherein the game/chat balance is operable to enable and disable the microphone monitor signal, and wherein control of a volume of the enabled microphone monitor signal is independent of the game/chat balance” as recited in the instant independent claims 9 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                           	02/09/2022